            Case 1:20-cv-04171-KPF Document 19 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        ϲͬϭϳͬϮϬϮϭ
 John Koby,

                                Plaintiff,
                                                           1:20-cv-04171 (KPF) (SDA)
                    -against-
                                                           ORDER SCHEDULING TELEPHONIC
 Metro-North Commuter Railroad Company,                    SETTLEMENT CONFERENCE

                                Defendant


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

August 3, 2021 at 2:00 p.m. The settlement shall proceed by telephone unless the parties advise

the Court that they have access to and prefer proceeding by alternative remote means, such as

by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:          New York, New York
                June 17, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
